IMG-099                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 10-2080
                                     ___________

                             MUSTAFA NAHAS PASHA,
                                              Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                            (Agency No. A055-526-135)
                         Immigration Judge: Andrew R. Arthur
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 6, 2011

          Before: FUENTES, VANASKIE AND NYGAARD, Circuit Judges

                             (Opinion filed: April 29, 2011)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Mustafa Nahas Pasha filed this petition for review of a Board of Immigration

Appeals (BIA) decision that rejected his claims, denied his motion to remand, and

ordered him removed to his native Pakistan. For the reasons that follow, we will dismiss


                                           1
the petition for review in part for lack of jurisdiction, and deny it on the merits in part.

                                        I. Background

       Pasha entered the United States in November 2002 as a lawful permanent resident.

In December 2008, Pasha was convicted in the Supreme Court of the State of New York,

Nassau County of attempting to possess, with the intent to sell, cocaine. And in April

2009, Pasha was convicted in the Supreme Court of the State of New York, Queens

County of criminal possession of, with the intent to sell, cocaine. Based on those

convictions, the Government issued a notice to appear charging Pasha with removability

pursuant to 8 U.S.C. §§ 1101(a)(43)(U) (defining inchoate aggravated felonies),

1227(a)(2)(A)(iii) (making aggravated felon aliens deportable), and 1227(a)(2)(B)(i)

(making aliens convicted of controlled substance violations deportable).

       Attorney Michael I. Levai initially represented Pasha during removal proceedings,

which began in Napanoch, New York, and then moved to York, Pennsylvania. At a

hearing on December 7, 2009, the Immigration Judge (IJ) engaged Levai, who was

appearing via telephone, in the following discussion:

       IJ:    Counsel, what relief, if any, will your client be seeking in these
              proceedings?

       Levai: We’ll take removal, Your Honor.

       IJ:    Right, what is he, is he seeking any relief from removal, counsel or is he
              simply seeking removal?

       Levai: Seeking removal, Your Honor.

(AR 502.)



                                               2
Based on that discussion, and without any follow-up questions being asked of Pasha 1, the

IJ ordered Pasha removed to Pakistan. In his three-sentence decision, the IJ reasoned that

“[i]t does not appear that the respondent [is] eligible for any relief from removal and the

respondent makes no such applications for relief.” (AR 489.)

       Despite his apparent concession that there existed no viable basis to block Pasha’s

removal, and less than two weeks after the IJ ordered Pasha removed, Levai filed a notice

of appeal. Therein, Levai requested that the BIA grant Pasha deferral of removal under

the Convention Against Torture (CAT), and alternatively that it grant a remand to the IJ.

Levai wrote that the appeal “is not based on the error of the Immigration Judge who has

correctly ordered the Respondent deported, but rather to stop the deportation from taking

place in order to save the Respondent from imminent danger that currently exists in

Pakistan against all Americans and Westerners.” (AR 480.) Along with the notice of

appeal, Levai submitted a brief and extensive documentary evidence.

       In March 2010, while Pasha’s appeal was still pending, Levai was replaced by

current immigration counsel. Current counsel filed with the BIA a document titled

“Notice of Appearance and Remand,” in which she stated her intention to “promptly file

a Motion to Remand this matter as the Respondent was not given the opportunity to apply

for relief from removal, and is afraid to return to his home country of Pakistan.” (AR 7.)

Current counsel indicated that Levai had been aware of Pasha’s fear of removal prior to



       1
       Pasha was and continues to be in custody at Pike County Prison pursuant to an
immigration detainer. He appeared by video at the December 7, 2009 hearing.

                                             3
the December 7, 2009 hearing, even though “it was not brought to the [IJ’s] attention.”

(AR 7.)

       On April 8, 2010, the BIA dismissed Pasha’s appeal. The BIA determined that, to

the extent Pasha sought CAT relief or cancellation of removal, “neither these nor any

other requests for relief were raised before the Immigration Judge, [and as a result] they

have been waived.” (AR 4.) The BIA rejected Pasha’s claim that Levai rendered

ineffective assistance in failing to apply for immigration relief, determining that Pasha

had failed to comply with the procedural requirements for such claims set forth in In re

Lozada, 19 I. & N. Dec. 637 (BIA 1988). In addition, the BIA declined to remand

proceedings to the IJ, noting Pasha’s failure to show that his documentary evidence

“could not have been presented before the Immigration Judge.” (AR 3.) This petition for

review followed.

                                      II. Jurisdiction

       Our jurisdiction to review the final order of removal in this case is limited because

Pasha was found, and he does not contest that he is, removable for having committed an

aggravated felony. See 8 U.S.C. § 1252(a)(2)(C). Therefore, unless Pasha has raised a

colorable constitutional or legal claim pursuant to 8 U.S.C. § 1252(a)(2)(D), we lack

jurisdiction over his petition for review. Cospito v. Att’y Gen., 539 F.3d 166, 170 (3d

Cir. 2008). 2 In its motion to dismiss, the Government contends, inter alia, that, because

Pasha’s due process claim—rooted in the alleged ineffective assistance of Levai—is


       2
        Of course, “a party may not dress up a claim with legal clothing to invoke this
Court’s jurisdiction.” Pareja v. Att’y Gen., 615 F.3d 180, 186 (3d Cir. 2010).
                                             4
“meritless,” we lack jurisdiction over the petition for review. But contrary to the

Government’s contention, ‘colorable’ is not a synonym of ‘meritorious.’ See United

States v. Voigt, 89 F.3d 1050, 1067 (3d Cir. 1996) (noting that a claim is “colorable” if it

consists of more than “mere bald-faced allegations”); Batoff v. State Farm Ins. Co., 977
F.2d 848, 852 (3d Cir. 1992) (noting that a claim is “colorable” if it is “not wholly

insubstantial or frivolous.”).

       That said, we conclude that Pasha raises a colorable ineffective assistance of

counsel claim, thus enabling our exercise of jurisdiction to review that claim under 8

U.S.C. § 1252(a)(1). Pasha’s claim that the BIA abused its discretion in denying his

motion to remand, on the other hand, is the type of claim § 1252(a)(2)(C) prevents us

from reaching in a case like this. Accordingly, we grant the Government’s motion to

dismiss the petition for review in part. We proceed to the merits of Pasha’s petition that

we can entertain. 3

                                 III. Standard of Review

       “Because the BIA issued an opinion, rather than a summary affirmance, we review

the BIA’s (rather than the IJ’s) decision.” Rranci v. Att’y Gen., 540 F.3d 165, 171 (3d

Cir. 2008). Ineffective assistance of counsel during removal proceedings violates the

Due Process Clause of the Fifth Amendment, and claims predicated on such

ineffectiveness are reviewed de novo. Fadiga v. Att’y Gen., 488 F.3d 142, 153 (3d Cir.



       3
        We agree with the Government’s contention in its brief that we lack jurisdiction
to review Pasha’s remaining claims of BIA error and procedural due process violations,
based on Pasha’s failure to exhaust those claims with the BIA. See Hoxha v. Holder, 559
                                             5
2007).

                                         IV. Discussion

         To proceed with his claim of ineffective assistance, Pasha was required to comply

with the following procedural prerequisites: “(1) provide an affidavit attesting to the

relevant facts, (2) inform former counsel of the allegations and allow him an opportunity

to respond, and (3) ‘if it is asserted that prior counsel’s handling of the case involved a

violation of ethical or legal responsibilities, the motion should reflect whether a

complaint has been filed with appropriate disciplinary authorities regarding such

representation, and if not, why not.’” Rranci, 540 F.3d at 172 (quoting Lozada, 19 I. &

N. Dec. at 639); see also In re Compean, 25 I. & N. Dec. 1, 3 (A.G. 2009) (BIA should

apply Lozada to all pending and future ineffective assistance claims pending rulemaking).

Like the BIA, we recognize that Pasha has failed to comply with any of Lozada’s

procedural requirements. Although conceding as much in his opening brief, Pasha argues

that we should follow cases where an alien’s failure to even minimally comply with

Lozada was not deemed fatal to his ineffective assistance claim. See, e.g. Castillo-Perez

v. INS, 212 F.3d 518, 525 (9th Cir. 2000) (under circuit precedent, “when ‘[t]he facts are

plain on the face of the administrative record,’ the requirements of Lozada ‘are not

dispositive . . . .’”) (citation omitted).

         While we have determined that enforcement of its procedural requirements

generally constitutes a reasonable exercise of agency discretion, we have also cautioned

against a “strict, formulaic interpretation of Lozada.” Lu v. Ashcroft, 259 F.3d 127, 133
F.3d 157, 159 (3d Cir. 2009).
                                               6
(3d Cir. 2001). In Lu, we adopted the approach of courts that have interpreted the

Lozada requirements broadly, such that they “need not be rigidly enforced where their

purpose is fully served by other means.” Id. at 134 (quoting Castillo-Perez, 212 F.3d at

526). There are no such other means available in this case: Pasha did not comply with a

single one of Lozada’s procedural requirements; Levai’s alleged ineffective assistance is

not obvious from the record, cf. Castillo-Perez, 212 F.3d at 526 (“The hearing record and

briefing that was before the BIA on Castillo’s motion to remand makes it perfectly clear

that Portnoy, Castillo’s first lawyer, not only completely failed in his duties to his client,

but his office either misinformed or misled Castillo by representing that [his application

for relief] had been filed (when, of course, it had not)”); and there is no indication that

current counsel has made any real attempts at Lozada compliance during her

representation of Pasha. Given these circumstances, we cannot say that the BIA erred in

rejecting Pasha’s ineffective assistance claim as procedurally deficient under Lozada.

                                       V. Conclusion

       For the reasons given in this opinion, Pasha’s petition for review will be dismissed

in part; the part remaining will be denied.




                                               7